DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2021 has been entered.

 Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Valve Displacement and Regulating Mechanism”.

Response to Amendment
The response filed 23 February 2021 has been entered. Claims 1-6 are pending in the application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a displacement member having a fixed position relative to the bonnet in the displacement direction” in line 14.  Page 12 lines 10-13 of Applicant’s specification states in relevant part “a shaft portion 130 of the displacement member 60 can advance and retract in the axial direction”.  Furthermore, Claim 1 line 22-23 states the “displacement amount regulating mechanism provided externally of the bonnet for adjusting the fixed position of the displacement member relative to the bonnet in the displacement direction” (emphasis added).  It is unclear how the displacement member can be both fixed relative to the stationary bonnet and also able to advance and retract in the axial direction.  Appropriate clarification is required.
Claims 2-6 are rejected based upon their dependency from claim 1.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Toussaint (U.S. Patent 2,235,304) in view of Saarem (U.S. Patent 4,135,696).
Regarding claim 1, Toussaint discloses, as far as it can be understood, a valve comprising:
a body 10 including an inlet port 11 configured to be supplied with pressurized fluid, an outlet port 12 configured to discharge the pressurized fluid, and a valve chamber 14 provided between the inlet port and the outlet port;
a bonnet 40 provided to the body;
a valve element 20/33 provided between the body and the bonnet to separate a valve chamber and a pilot chamber 66, the valve element being displaceable in a displacement 
a displacement member 62/73 having a fixed position relative to the bonnet in the displacement direction, the fixed position being independent of the fluid pressure in the pilot chamber;
an abutment member 65 fixed to the displacement member and disposed in the pilot chamber such that the valve element is able to abut the abutment member to limit the displacement of the valve element, wherein the position of the abutment member relative to the bonnet in the displacement direction is fixed by the fixed position of the displacement member (FIG. 1; Page 2 Col. 1 line 11-Col. 2 line 35, Page 3 line 1-33).
Toussaint is silent regarding a displacement amount regulating mechanism provided externally of the bonnet for adjusting the fixed position of the displacement member relative to the bonnet in the displacement direction.
However, Saarem teaches a pilot operated diaphragm valve comprising a displacement amount regulating mechanism 36 provided externally of the bonnet 14 for adjusting the fixed position of the displacement member relative to the bonnet in the displacement direction (FIG. 1; Col. 1 line 62-68).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing, to modify Toussaint by adding a knob to the end of the operating rod 83 of Toussaint, as 
Regarding claim 2, Toussaint, as best understood, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Toussaint further discloses the bonnet includes a step portion (top of bonnet at region 46), and the step portion is provided with a pilot valve 85 configured to control discharge of the pressurized fluid inside the pilot chamber to outside (FIG. 1; Page 3 Col. 1 line 34-37).
Regarding claim 3, Toussaint, as best understood, discloses the claimed invention substantially as claimed, as set forth above from claim 2.
Toussaint further discloses the bonnet includes a cylindrical portion (portion of bonnet through which element 62 resides) provided with the displacement amount regulating mechanism, and the step portion is formed at a part of the cylindrical portion (FIG. 1).
Regarding claim 4, Toussaint, as best understood, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Toussaint further discloses a lock mechanism 69 configured to lock an adjusted fixed position of the displacement member (element 69 contacts a portion of element 40 thus preventing further movement, thus locking the pilot valve member 62 in place with regards to further vertical movement away from the main valve member 20) (FIG. 1).
Regarding claim 5, Toussaint, as best understood, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Toussaint further discloses the displacement member is a rod (element 62 is in the shape of a rod “a slender bar”) extending in the displacement direction and having threads mating with threads on the bonnet, wherein the abutment member is secured to an end of the rod in the pilot 
Regarding claim 6, Toussaint, as best understood, discloses the claimed invention substantially as claimed, as set forth above from claim 1.
Toussaint further discloses an entirety of the displacement member has said fixed position independent of the fluid pressure in the pilot chamber (FIG. 1; Page 2 Col. 2 line 59-62).

Response to Arguments
Applicant's arguments filed 23 February 2021 have been fully considered but they are not persuasive.
Applicant first argues that the entirety of the displacement member of Toussaint (62/72), does not have a fixed position because the piston 72 can move relative to the pilot valve body 62.  This is not persuasive as the elements remain fixed until acted upon by the rod 82 (Col. 2 line 59-62).  Therefore, as far as applicant’s displacement member is “fixed”, so too is the displacement member of Toussaint.  Applicant’s displacement member is adjustable by the displacement amount regulating mechanism, just as the piston of Toussaint is adjustable by the rod 82.  Once the piston is positioned by the rod, it once again is fixed relative to the bonnet in the displacement direction.
Applicant further argues that the fixed position of the displacement member of Toussaint is not independent of the fluid pressure in the pilot chamber.  As stated on page 2 column 2 line 59-62, the piston 72 is moved by the movement of the rod 82, not the pressure within the system.  The flexible member 33 moves in response to pressure differences across the valve, not the piston 72.  As such, the limitation is met.  Applicant’s argument is not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984.  The examiner can normally be reached on Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Matthew W Jellett/Primary Examiner, Art Unit 3753